Brown, Judge:
This case involves a pure question of fact, being the dutiable value of certain sprats in oil from Poland.
The only evidence before the court is a special agent’s report. An analysis of that report indicates that the appraised value in all the importer’s appeals before us should be affirmed, which is accordingly done.
As to the collector’s appeal, reappraisement 113539-A, the dutiable foreign value is found to be 27 zloty per 100 tins for 4%-ounce tins and 25.65 zloty per 100 tins for 5½-ounce tins export value, no foreign value being higher.
Judgment will issue accordingly.